Citation Nr: 1622792	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active duty in the Army from January 1993 to June 1993 and from January 2007 to May 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  All records are now in Virtual VA or Veterans Benefits Management System (VBMS) electronic folders.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Gout was not present during the Veteran's period of active duty and the preponderance of the evidence provides evidence against the Veteran's diagnosed gout is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in April 2009 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 
With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim decided herein.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Applicable Law

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II. Analysis

The Veteran asserts that his gout is related to the physical stress of walking long distances as part of his duties working border patrol with the Afghan Border Police.  See February 2012 Hearing Transcript.  The Veteran has reported that he began experiencing gout symptoms about four months after separation from active service.  Id.  

The Veteran's service treatment records (STRs) are silent as to any gout or foot joint symptoms.  

In fact, the Veteran himself testified that his gout started several months after he separated from active service.  He was diagnosed with it in August 2008.  Records in August 2008 reveal he was seen for ankle swelling of a couple days duration.  He reported this happened on occasion, and no finding was made at that time.
 
On the April 2009 VA examination, the Veteran was diagnosed with intermittent gout, but no opinion was expressed as to the etiology of the disorder.

A June 2014 foot and ankle VA examiner opined that the Veteran's gout, an inflammatory condition, was not related to walking, marching, or stress, and it was likely due to hyperuricemia.  The examiner opined that the Veteran's gout occurred during military service and was as likely as not "indeed incurred during his military service." 

The Board places a low probative value on the opinion of the June 2014 VA examiner who related that the Veteran's gout occurred during military service and was as likely as not "indeed incurred during his military service."  The Veteran himself has contradicted this opinion, testifying instead that his gout started later (several months after separation from active duty) and that he did not have any gout in active service.  This seems confirmed by the evidence on file.

An August 2014 VA examiner opined that the Veteran's gout was less likely as not related to his active service, as the cause of gout was hyperuricemia, based on all available medical literature.

In an August 2014 addendum, the examiner opined that gout was caused by hyperuricemia, and that physical activity does not cause or aggravate gout. 

The Veteran's VA medical records show that he was diagnosed with gout in August 2008.

A July 14, 2015 VA treatment note related that the Veteran's gout varied, and came and went, and that he had to "watch his diet" in regard to the disorder. 

After a review of the record, the Board concludes that entitlement to service connection for gout is not warranted.  While the Veteran has a diagnosis of the condition, the competent and probative evidence of record does not demonstrate a nexus between the diagnosed gout and his active service.  In addition, the available STRs are absent of any complaints or findings related to the disorder during active service.  The Veteran reported no such disorder, or problems which could be interpreted to be such a disorder, at any time before service separation.

Further, as indicated, the record includes medical treatment records and VA examinations speaking to the etiology of the disorder at issue.  None of the adequate medical evidence has found any relationship between the Veteran's active service and the post-service diagnosis of gout.  In fact, all the probative opinions of record, including treatment notes by the Veteran's VA treating physicians, relate that the Veteran's gout (and gout in general) is due to hyperuricemia, and that the Veteran should "watch his diet" in order to control it.  All of the opinions have reported that physical activity, even the strenuous activity in which the Veteran was engaged while in active service, does not cause or aggravate gout.

The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran has stated that they believed that his gout was related to his service, and that it was connected to the physical stressed of service.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case (determining the cause of gout), this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  Gout is established by clinical testing, and to determine its cause requires medical knowledge and training that, as a layperson, the Veteran has not been shown to possess.  Thus, his statements asserting the cause of his diagnosed gout are not competent evidence for this purpose. 

In sum, the most probative evidence of record fails to establish that the Veteran's gout is related to his active service, and the claim of entitlement to service connection for gout is denied.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for gout, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Entitlement to service connection for gout is denied.


REMAND

The Veteran related that after experiencing an explosives strike in active service, he was told by a medic whose quarters were close to the Veteran's that his "sleep was not normal," that he snored and stopped breathing in his sleep, and that he should get checked out when he got home.  He reported making and appointment at VA and being diagnosed with sleep apnea within a short time after separation.  See February 2012 Hearing Transcript.  

A June 2014 VA examiner opined that the Veteran's sleep apnea was at least as likely as not due to "his physical stature, obesity, BMI 37 and yes."  It is unclear what the "and yes" was meant to convey.

An August 2014 VA examiner opined that the Veteran's sleep apnea was less likely as not related to his active service, as it was due to the Veteran's height, build, and weight.  

The Veteran's VA medical records show that he was diagnosed with sleep apnea in August 2008, about three months after he separated from service.  Records from July 2008 show complaints of snoring from family members.

None of the examiners appear to have considered the Veteran's lay reports of having sleep apnea while in active service, and being told by a medic who quartered nearby that the Veteran snored and stopped breathing at night.  Given the fact that the Veteran was diagnosed with sleep apnea so short after his active service, and taking his lay testimony into consideration, another addendum must be obtained which would address the etiology of the Veteran's sleep disorder. 

In addition, the VA examiners have opined that the Veteran's sleep apnea was due to his height, build, and weight.  It should be taken into account that the Veteran was diagnosed with severe obstructive sleep apnea three months after he separated from service - it is unclear if he had gained a substantial amount of weight in that short period of time, or if his weight was comparable his in-service weight.
  
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the August 2014 VA sleep disorders examination, if available, for an addendum opinion.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to his active service? Take the following specifically into consideration: 

i. The Veteran's account of snoring and "stopping breathing" in active service, and being told by a medic to get checked out for a sleeping disorder once he is back in the US.  Keep in mind that the Veteran was diagnosed with sleep apnea approximately three months after separation from active service.

ii. The Veteran's sleep apnea has been opined on at least two occasions to be due to his height, build, and weight.  Keep in mind that the Veteran was diagnosed with sleep apnea approximately three months after separation from active service -have his build and weight changed in a period of three months to the point that they caused sleep apnea?

2. Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


